  Case 19-19508       Doc 29  Filed 10/22/19 Entered 10/22/19 18:05:48          Desc Main
                                Document     Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                  NO. 19-19508
EUGENIA HILL,                                     CHAPTER 13

               Debtor.                            JUDGE TIMOTHY A. BARNES


                                   NOTICE OF MOTION
TO:
       Eugenia Hill
       8155 S. Kenwood
       Chicago, IL 60619
       BY U.S. MAIL

       David M. Siegel, Attorney for Debtor         BY ELECTRONIC TRANSMISSION
       Marilyn O. Marshall, Chapter 13 Trustee      BY ELECTRONIC TRANSMISSION

       PLEASE TAKE NOTICE that on November 7, 2019, at 9:30 a.m., or as soon thereafter
as Counsel may be heard, we shall appear before the Honorable TIMOTHY A. BARNES,
Bankruptcy Judge, at 219 South Dearborn Street, Courtroom #744, Chicago, Illinois, and
then and there present the attached Motion to Modify the Automatic Stay, a copy of which is
hereby served upon you.

                                   PROOF OF SERVICE

       I, the undersigned attorney, certify that I served a copy of this Notice with Motion to
Modify the Automatic Stay attached, upon the parties listed above, by the methods specified,
from 2056 Ridge Road, Homewood, Illinois 60430 before the hour of 5:00 P.M. on the 22 nd day
of October, 2019.
                                                    BY: _____/s/ Terri M. Long      _______
                                                              TERRI M. LONG


LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax : (708) 922-3302
Atty. for GLOBAL LENDING SERVICES LLC, its Successors and/or Assigns
Case 19-19508         Doc 29  Filed 10/22/19 Entered 10/22/19 18:05:48          Desc Main
                                Document     Page 2 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                    NO. 19-19508
EUGENIA HILL,                                       CHAPTER 13

                Debtor.                             JUDGE TIMOTHY A. BARNES


                        MOTION TO MODIFY AUTOMATIC STAY


       Now comes GLOBAL LENDING SERVICES LLC, its successors and/or assigns,
(hereinafter referred to as “Movant”) a creditor herein, by TERRI M. LONG, its attorney,
and moves this Honorable Court for entry of an Order modifying the restraining provisions
of §362 of the Bankruptcy Code, and in support thereof respectfully represents as follows:


       1. On July 11, 2019, the Debtor herein filed a petition for relief under Chapter 13
of the Bankruptcy Code.


       2.     Movant is a creditor of the Debtor with respect to a certain indebtedness
secured by a lien upon a 2017 Ford Fusion motor vehicle, with an outstanding balance of
$19,923.36.


       3.     The Debtor has not offered, and Movant is not receiving, adequate protection
for its secured interest or depreciating value.


       4. Movant will suffer irreparable injury, harm and damage should it be delayed in
taking possession of the motor vehicle aforesaid and foreclosing its security interest
therein.


       5.     According to the Debtor’s confirmed plan, the Debtor is the disbursing agent
for all payments to creditor.


       6.      The Debtor has caused a default in contract payments in the amount of
$2,641.32 through October 17, 2019, including attorney fees and court costs.
Case 19-19508          Doc 29    Filed 10/22/19 Entered 10/22/19 18:05:48            Desc Main
                                   Document     Page 3 of 3



       7.     Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order
granting this motion.


       WHEREFORE, GLOBAL LENDING SERVICES LLC, its successors and/or
assigns, prays that this Honorable Court enter an Order modifying the restraining
provisions of §362 of the Bankruptcy Code to permit the said GLOBAL LENDING
SERVICES LLC, its successors and/or assigns, to take possession of and foreclose its
security    interest    in   a   certain   2017     Ford   Fusion   motor      vehicle,   V.I.N.
3FA6P0H76HR290656, and for such other and further relief as this Court may deem just.

                                                  GLOBAL LENDING SERVICES LLC, its
                                                  Successors and/or Assigns


                                                  BY: _____/s/ Terri M. Long       _______
                                                           TERRI M. LONG


LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax : (708) 922-3302
Atty. for GLOBAL LENDING SERVICES LLC, its Successors and/or Assigns
